                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


KATHLEEN SUSAN STIPE                           )
                                               )
                      Plaintiff,               )
                                               )
vs.                                            )   Case No. 18-CV-1010-SMY-DGW
                                               )
SOUTHERN ILLINOIS UNIVERSITY at                )
EDWARDSVILLE,                                  )
SHERRIE A. SENKFOR,                            )
WILLIAM W. MISIAK,                             )
MICHAEL J. SCHULTZ,                            )
KIMBERLY A. WATSON, and                        )
CHAD MARTINEZ,                                 )
                                               )
                      Defendants.              )


                           MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Kathleen Susan Stipe brings this action against Defendants Southern Illinois

University at Edwardsville ("SIUE"), Sherrie Senkfor, William Misiak, Michael Schultz,

Kimberly Watson, and Chad Martinez, alleging violations of The Americans with Disabilities

Act ("ADA"), 42 U.S.C. § 12101 (Doc. 2). Before the Court is the Motion to Dismiss filed by

Senkfor, Misiak, Schultz, Watson, and Martinez (the "Individual Defendants") (Doc. 17). For

the following reasons, the Motion is GRANTED.

                                        Background

       Stipe is an employee of SIUE. She filed suit alleging employment discrimination and

retaliation under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et.

seq. In connection with her claims, she names as defendants SIUE, Sherrie Senkfor – the

Director of Human Resources, William Misiak – Human Resources Manager, Michael Schultz –

                                         Page 1 of 4
Director of Housing, Kimberly Watson – Associate Director of the University Housing Facilities

Management, and Chad Martinez – Director of Diversity and Inclusion.

       Stipe makes the following allegations in the Complaint: Stipe has spinal stenosis, CHH

dwarfism, scoliosis and degenerative arthritis. SIUE was aware of her disabilities when she was

hired in December 2014 and provided her reasonable accommodations from April 2015 through

November 2017. To accommodate her disabilities, SIUE performed an ergonomic study and

modified her workstation to include a special keyboard tray, smaller mouse to fit Stipe's smaller

hand, and lower desk. On November 29, 2017, Stipe was relocated and moved to another

workstation that was not reasonably accommodating. She has been forced to sit at a workstation

that has not been adequately accommodated for the last 145 days. The Individual Defendants

have blatantly violated the ADA by failing to accommodate Stipe’s disability needs, issuing

numerous disciplinary warnings and refusing to reassign her after numerous requests.

       The Individual Defendants move to dismiss Stipe's ADA claim, asserting that individual

supervisors cannot be liable for discrimination under the ADA or, alternatively, that Stipe's

claims must be dismissed because she did not exhaust her administrative remedies as to the

Individual Defendants.

                                           Discussion

       When considering a Rule 12(b)(6) motion to dismiss, the Court accepts all allegations in

the Complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The federal system of notice pleading requires only that a

plaintiff provide a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). However, the allegations must be “more than labels and

conclusions.” Pugh v. Tribune Co., 521 F.3d 686, 699 (7th Cir. 2008). This requirement is



                                            Page 2 of 4
satisfied if the Complaint (1) describes the claim in sufficient detail to give the defendant fair

notice of what the claim is and the grounds upon which it rests and (2) plausibly suggests that the

plaintiff has a right to relief above a speculative level. Twombly, 550 U.S. at 555; see Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556).

       The ADA prohibits discrimination by any “covered entity,” defined as “an employer,

employment agency, labor organization, or joint labor-management committee.” 42 U.S.C. §§

12112(a); 12111(2). “Employer” is defined as “a person engaged in an industry affecting

commerce who has 15 or more employees ... and any agent of such person.” 42 U.S.C. §

12111(5)(A). As the Seventh Circuit has made clear, individuals are not liable under the ADA

because the statute addresses its rules to employers, places of public accommodation, and other

organizations, not to the employees or managers of these organizations. See, e.g., Silk v. City of

Chicago, 194 F.3d 788, 797 n. 5 (7th Cir. 1999) (noting that “the ADA provides only for

employer, not individual, liability”); Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995) (the

definition of "employer" which includes an employer's agents, merely expresses traditional

respondeat superior liability and does not impose individual liability on agents).

       Here, Stipe attempts to assert claims against the Individual Defendants under the ADA.

However, the Individual Defendants are not employers as defined under the ADA. As such,

Stipe's Complaint fails to state a claim against these defendants, and they must be dismissed

from this action.




                                            Page 3 of 4
                                        Conclusion

       For the foregoing reasons, Defendants' Motion to Dismiss (Doc. 17) is GRANTED.

Plaintiff will proceed on her disability discrimination and retaliation claims under the ADA

against Defendant SIUE only.


       IT IS SO ORDERED.

       DATED: November 19, 2018
                                                  s/ Staci M. Yandle
                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 4 of 4
